Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00285-CV

                         IN THE INTEREST OF J.L., J.L., and J.L., Children

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-00467
                            Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 26, 2015

DISMISSED FOR WANT OF PROSECUTION

           After the trial court sustained a contest to Appellant’s affidavit of indigence, on July 29,

2015, we notified Appellant that the trial court clerk filed a notification of late clerk’s record stating

that the clerk’s record has not been filed because (1) Appellant has failed to pay or make

arrangements to pay the clerk’s fee for preparing the record, and (2) Appellant is not entitled to

appeal without paying the fee. We ordered Appellant to provide written proof to this court on or

before August 10, 2015, that either (1) the clerk’s fee has been paid or arrangements have been

made to pay the clerk’s fee. We warned Appellant that if he failed to respond within the time

provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).
                                                                                    04-15-00285-CV


       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(c). Costs of this appeal are taxed against

Appellant. See id. R. 43.4.


                                                 PER CURIAM




                                               -2-